Citation Nr: 0528957	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  02-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial compensable rating for a maxillary 
cyst.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from November 1978 to August 1989 
and from January to June 1991; she also had additional 
service in the Air National Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which granted service connection for a maxillary 
cyst and assigned a noncompensable (i.e., 0 percent) rating.  
The veteran wants a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board remanded the case to the RO in December 2003 for 
additional development of the record.  That development 
having been completed, the case is now before the Board for 
final appellate consideration.


FINDING OF FACT

The veteran's maxillary cyst has been manifest throughout the 
appeal period by tender and painful scars.  


CONCLUSION OF LAW

The maxillary cyst is 10-percent disabling.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.10, and 4.118, Code 7804 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  

The RO has provided the veteran with notice complying with 
the provisions of the VCAA.  In addition, VA has fulfilled 
its duty to assist her in developing her claim.  But since 
the Board is granting her claim, a detailed discussion of 
VA's compliance with the VCAA is unnecessary.  

Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, 
to include employment.  38 C.F.R. § 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All reasonable doubt is resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

As already alluded to, the current appeal arose from the 
rating assigned following the initial grant of service 
connection for residuals of the veteran's maxillary cyst.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of "staged" ratings, as provided by the Court 
in Fenderson.  

In evaluating the veteran's claim, all regulations that are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

At the outset, the Board recognizes that the veteran's 
service-connected maxillary cyst is very uncommon and that 
VA's Rating Schedule does not provide specific criteria for 
evaluation of the disability.  In these situations, when an 
unlisted condition is encountered, it is permissible to rate 
it under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  

For severe displacement of the maxilla, with malunion or 
nonunion, a 30 percent rating is to be assigned.  A 10 
percent evaluation is warranted for moderate displacement.  
Slight displacement is to be assigned a zero percent rating.  
38 C.F.R. § 4.150, Code 9916.  

Benign skin neoplasms are to be rated as disfigurement of the 
head, face, or neck under Code 7800; as scars under Codes 
7801, 7802, 7803, 7804, or 7805; or on the basis of 
impairment of function.  Code 7819.  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  But VA's General Counsel 
has held that if the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award a benefit 
based on a change in law retroactive to, but no earlier than, 
the effective date of the change.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003), pointing out that the United States Court of 
Appeals for the Federal Circuit - in Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003) - overruled Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), to the extent it 
conflicts with the precedents of the Supreme Court and the 
Federal Circuit.  See, too, VAOPGCPREC 3-2000; VAOPGCPREC 7-
2000.  The Board is bound by those rulings.  38 U.S.C.A. 
§ 7104(c).

In August 2002, VA revised the criteria for evaluating skin 
disorders.  The criteria that were in effect prior to that 
date provided that superficial scars that are poorly 
nourished, with repeated ulceration, and superficial scars 
that are tender and painful on objective demonstration 
warrant a 10 percent evaluation.  Other scars are rated on 
the degree of limitation of function of the affected part.  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.  Scars of the 
head, face or neck that are only slightly disfiguring warrant 
a noncompensable evaluation.  A 10 percent rating is to be 
assigned if a scar is moderately disfiguring.  The 
appropriate rating may be increased when there is marked 
discoloration or color contrast.  Code 7800.  

Beginning in August 2002, the criteria provide that, under 
Code 7800, disfigurement of the head, face, or neck warrants 
a 10 percent evaluation, with one characteristic of 
disfigurement.  A 30 percent evaluation requires visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips, or two or three characteristics of disfigurement.  A 50 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or four or five 
characteristics of disfigurement.  An 80 percent evaluation 
requires visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or six or more 
characteristics of disfigurement.

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  a scar five or more 
inches (13 or more cm.) in length; a scar at least 
one-quarter inch (0.6 cm.) wide at its widest part; surface 
contour of a scar that is elevated or depressed on palpation; 
a scar that is adherent to underlying tissue; skin that is 
hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture that is abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); missing underlying 
soft tissue in an area exceeding six square inches (39 sq. 
cm.); skin that is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

It is also noted that consideration should be made of 
unretouched color photographs when evaluating under these 
criteria.

Under revised Code 7801, scars, other than on the head, face, 
or neck, that are deep or that cause limitation of motion 
warrant a 10 percent evaluation for an area or areas that 
exceed six square inches (39 sq. cm.); a 20 percent 
evaluation is assigned for an area or areas exceeding 12 
square inches (77 sq. cm.); a 30 percent evaluation is 
warranted for an area or areas exceeding 72 square inches 
(465 sq. cm.); and a 40 percent evaluation is appropriate for 
an area or areas exceeding 144 square inches (929 sq. cm.).  

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Code 7805 provides for rating scars on limitation of function 
of the affected part.  

The medical evidence shows that a maxillary cyst between 
teeth numbers 10 and 11 was first removed during service in 
1980.  The cyst subsequently recurred and was again 
surgically removed in 1993.  In 2001, the veteran was noted 
to have swelling in the area and, after additional work-up, 
the recurrent cyst was found to be of significant size.  The 
cyst was again excised in 2002 and a synthetic graft was 
done.  The final diagnosis by the Armed Forces Institute of 
Pathology (AFIP) was a glandular odontogenic cyst.  



A VA compensation examination was conducted in October 2001, 
prior to the most recent surgery.  At that time, no specific 
complaints concerning the cyst were recorded.  The examiner 
indicated there was no loss of motion of the jaw and no loss 
of masticatory function.  No other pertinent abnormal 
clinical findings were reported, other than a bluish 
coloration over the cyst.  It was noted there was some 
mandibular and maxillary bone loss, apparently on x-ray, but 
the examiner stated the degree of bone loss was "quite 
good" for someone of the veteran's age.  

The veteran testified at a personal hearing before a Decision 
Review Officer at the RO in December 2002 that the only time 
she had any pain was when the cyst would start to recur.  At 
such a time, the area would swell and she would get a 
pressure feeling.  She also reported that the adjacent tooth 
would be a little sensitive when she would bite down hard.  
In addition, when she would brush her teeth or, particularly, 
when flossing, she would get discomfort.  She also indicated 
that her oral surgeon had told her there was a high 
probability that the cyst would recur again and that, when it 
did, the surgeon wanted to operate again before it grew large 
and further eroded her teeth.  Accordingly, the surgeon 
recommended follow-up visits every six months to monitor the 
condition.  

Another VA dental examination was conducted in May 2005.  
That examiner stated the evaluation showed good healing, with 
several scars in the vestibule.  There was normal color and 
contour to the gingiva, with no evidence of recurrence of the 
cyst.  X-rays at that time, compared to films done in 2002 
and 2003, showed good consolidation of the graft in the cyst 
cavity.  It was noted the veteran reported having occasional 
tingling or mild pain over the previously operative site.  
Finally, the examiner commented that the condition required 
regular follow-up with x-rays because of the potential for 
the need for further surgery.  

The veteran contends that the concern over future recurrence 
of the cyst and the need for further surgery, as well as the 
relatively minor discomfort that she experiences, warrant a 
compensable rating for her service-connected disability.  



A point worth reiterating is that the essential purpose of VA 
disability compensation is to compensate for the degree of 
impairment of working capacity caused by a service-connected 
disability.  The mere possibility that the veteran's 
maxillary cyst might recur sometime in the future does not, 
itself, cause any current impairment of working capacity.  
Disability compensation is payable only for current 
manifestations of a service-connected disability.  And to the 
extent that the fear of such a recurrence might cause current 
mental anguish, there is no medical evidence of such residual 
symptoms in this case.  And even if there were, there are 
options available for compensating the veteran for the 
additional, secondary disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  This process 
generally would start at the RO level, however, by filing a 
claim for this additional disability that is proximately due 
to or the result of the service-connected condition.

The medical evidence shows the only current clinical findings 
of postoperative residuals of the veteran's maxillary cyst 
are scars in the area above her anterior maxillary teeth.  
But the May 2005 VA examiner also recorded her complaint of 
tingling and mild pain over the area, commensurate with her 
hearing testimony.  

Considering the veteran's current symptoms and objective 
clinical findings as analogous to a tender and painful scar, 
the Board finds the criteria are met for a 10 percent initial 
rating under the provisions of Code 7804 (either the old or 
the revised version).  In light of the rather minor nature of 
the current manifestations, however, the Board also finds 
that a rating greater than 10 percent is not warranted under 
the provisions of any relevant diagnostic code.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned that is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
indication the service-connected maxillary cyst causes marked 
interference with her employment - that is, above and beyond 
that contemplated by her now 10-percent rating.  She has 
submitted no evidence of excessive time off from work due to 
the disability or of concessions made by her employer because 
of the condition.  Similarly, there is no indication of 
frequent periods of hospitalization; the vast majority of her 
treatment and evaluation has been on an outpatient, as 
opposed to inpatient, basis.  So there simply is no evidence 
of any unusual or exceptional circumstances that would take 
this case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

Therefore, the Board concludes that an initial 10 percent 
rating should be assigned for the veteran's maxillary cyst.  
And since this is the most disabled she has been from the 
condition since the effective date of her award, the rating 
need not be "staged" under Fenderson.


ORDER

A higher initial 10 percent rating is granted for the 
veteran's maxillary cyst, subject to the laws and regulations 
governing the award of monetary benefits.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


